MEMORANDUM ***
Alejandro Mancilla Baez and his wife Maria Del Rosario Barajas Calzada, seek review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.